Citation Nr: 1516745	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  10-28 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a skin disorder affecting the hands, face, neck, back, chest and ears, to include as due to herbicide exposure.

4.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and as secondary to anxiety disorder, not otherwise specified.

5.  Entitlement to service connection for a right hand disorder manifested by shaking.

6.  Entitlement to service connection for a spine disorder.

7.  Entitlement to service connection for neuropathy of the bilateral lower extremity.

8.  Entitlement to an effective date earlier than September 5, 2006, for the grant of service connection for anxiety disorder, not otherwise specified, including the question of whether there was clear and unmistakable error (CUE) in a December 1997 rating decision. 

9.  Entitlement to an increased initial rating for anxiety disorder, not otherwise specified, rated as 10 percent disabling prior to November 6, 2012, and as 30 percent disabling as of that date. 

10.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to July 1967.  He also had an unverified period of service in the U.S. Army Reserve between July 1967 and April 1971.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, in February 2008, June 2008, and March 2009.

The February 2008 rating decision granted service connection for anxiety disorder, not otherwise specified, and assigned a 10 percent disability rating effective September 5, 2006.  The rating assigned was subsequently increased to 30 percent effective November 6, 2012.  Despite the increased rating granted by the RO, the Veteran's appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

The June 2008 rating decision declined to reopen the previously denied claim for service connection for a skin disorder affecting the hands, face, neck, back, chest and ears; declined to reopen a claim for service connection for a spine disorder; reopened the previously denied claims for service connection for tinnitus and bilateral hearing loss, and denied them on the merits; denied claims for service connection for neuropathy of the bilateral lower extremity and a right hand disorder; and denied entitlement to a TDIU.  

At this juncture, the Board notes that the Veteran's claim for service connection for a spine disorder had never been denied in a previous final rating decision, although the Veteran had been granted non-service connected pension as a result of sustaining a fracture to his spine in May 1970.  Given the foregoing, the RO should have treated this claim as an original claim rather than as one to reopen.  The Board will adjudicate the claim as an original claim.  

The March 2009 rating decision denied a claim for service connection for hypertension.  A claim for coronary artery disease was also denied and the Veteran also appealed the denial of that claim, but service connection was subsequently established for coronary artery disease in an August 2014 rating decision.  Therefore, the claim for service connection for coronary artery disease is not before the Board for appellate review.  

The current record before the Board consists of paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The issue of entitlement to service connection for hypertension and the issue of entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 1997 rating decision denied a claim for service connection for tinnitus on the basis that service treatment records did not show complaints of or treatment sought or furnished for tinnitus, and there was no indication that the Veteran sustained a head injury, acoustic trauma, or hearing loss; the RO also noted that there was no evidence to demonstrate that the claimed condition was incurred in or aggravated by military service.  

2.  A December 1997 rating decision denied a claim for service connection for bilateral hearing loss on the basis that it existed prior to service and that there was no evidence that the condition was aggravated or permanently worsened as a result of service.  

3.  A December 1997 rating decision denied a claim for service connection for a skin rash on the hands, face, neck, back and ears on the basis that service treatment records were negative for complaints of or treatment sought or furnished for a skin rash on multiple parts of the body and because there was no evidence to demonstrate that the claimed condition was incurred in or aggravated by military service.  

4.  A July 2002 rating decision denied a claim for service connection for squamous cell carcinoma of the left hand and actinic keratoses of the hands, back and chest, on the basis that service treatment records were negative for those conditions and there was no medical evidence to show that the conditions were related to military service or to exposure to herbicides.  

5.  Additional evidence submitted since December 1997 on the issue of service connection for tinnitus is new and material as it includes evidence that raises a reasonable possibility of substantiating the claim.

6.  The Veteran has not reported continuous symptoms of tinnitus since service or since his discharge from service, and his bilateral tinnitus has not been attributed to the alleged in-service noise exposure.

7.  Additional evidence submitted since December 1997 on the issue of service connection for bilateral hearing loss does not raise a reasonable possibility of substantiating the claim.  

8.  Additional evidence submitted since December 1997 and July 2002 on the issue of service connection for a skin disorder affecting the hands, face, neck, back, chest and ears does not raise a reasonable possibility of substantiating the claim.

9.  There is no probative evidence that right hand shaking/tremor was present in service or is etiologically related to service.

10.  There is no probative evidence that severe generalized peripheral polyneuropathy of the bilateral lower extremity was present in service, is presumptively related to service, or is etiologically related to service.

11.  There is no probative evidence that a spine disorder, to include lumbar degenerative changes, was present in service, is presumptively related to service, or is etiologically related to service

12.  The Veteran filed an original claim for service connection for a psychiatric disorder (specifically posttraumatic stress disorder (PTSD)) in May 1997; the claim was denied in a December 1997 rating decision. 

13.  The Veteran received notice of the December 1997 rating decision on December 10, 1997; he did not file a notice of disagreement. 

14.  The Veteran filed a claim for a psychiatric disorder that was received at the RO on September 5, 2006; in a February 2008 rating decision, the RO granted service connection for anxiety disorder, not otherwise specified, and assigned a 10 percent disability rating effective September 5, 2006. 

15.  The Veteran did not submit a claim for service connection for a psychiatric disorder between December 10, 1997, and September 2006.  

16.  The Veteran has not pled a claim of CUE with specificity. 

17.  Prior to November 6, 2012, the Veteran's anxiety disorder, not otherwise specified, was not manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

18.  The Veteran's anxiety disorder, not otherwise specified, has not been manifested by occupational and social impairment with reduced reliability and productivity as of November 6, 2012.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen the claim for service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  New and material evidence has not been submitted to reopen the claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  New and material evidence has not been submitted to reopen the claim for service connection for a skin disorder affecting the hands, face, neck, back, chest and ears.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  The criteria for service connection for a right hand disorder manifested by shaking have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

6.  The criteria for service connection for a spine disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

7.  The criteria for service connection for neuropathy of the bilateral lower extremity have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

8.  The criteria for an effective date prior to September 5, 2006, for the grant of service connection for anxiety disorder, not otherwise specified, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

9.  The criteria for an initial rating in excess of 10 percent for anxiety disorder have not been met prior to November 6, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9413 (2014).

10.  The criteria for an initial rating in excess of 30 percent for anxiety disorder have not been met as of November 6, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9413 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to claims to reopen finally disallowed claims, VA's duties require notice of the evidence needed to reopen the claim as well as the evidence to establish the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In regards to the claim for increased rating, the Veteran is disagreeing with the rating assigned after service connection has been granted and an initial disability rating and effective date have been assigned.  Thus the service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With respect to the Veteran's assertion that he is entitled to an earlier effective date for the grant of service connection for anxiety disorder, not otherwise specified, the United States Court of Appeals of the Federal Circuit has held that once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that the duty to notify was satisfied by letters sent to the Veteran in March 2008 and May 2008 with regard to the claims for service connection for a right hand disorder manifested by shaking; a spine disorder; and neuropathy of the bilateral lower extremity, as well as the claims to reopen to establish service connection for tinnitus, bilateral hearing loss and a skin disorder affecting the hands, face, neck, back, chest and ears.  The letters addressed all of the notice elements, to include those required by Kent, and were sent prior to the initial unfavorable decision by the AOJ in June 2008.  

The duty to assist was also met in this case.  The service treatment records are in the claims file and all pertinent VA and private treatment records, to include records obtained from the Social Security Administration (SSA), have been obtained and associated with the file.  A VA audio examination with respect to the claims to reopen to establish service connection for tinnitus and bilateral hearing loss was obtained in June 2008.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file; it considers all of the pertinent evidence of record and the statements of the appellant; and the examiner provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to those claims has been met.  38 C.F.R. § 3.159(c) (4).  Even if it has not, the Board is declining to reopen the claim for service connection for bilateral hearing loss, and VA is not required to provide an examination in the absence of new and material evidence.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board acknowledges that no VA examination was scheduled in conjunction with the claim to reopen to establish service connection for a skin disorder affecting the hands, face, neck, back, chest and ears, and the claims for service connection for a right hand disorder manifested by shaking; a spine disorder; and neuropathy of the bilateral lower extremity.  It again notes in regard to the claim to reopen that VA is not required to provide an examination in the absence of new and material evidence.  Id.  In regards to the other claims, the Board finds that no examination or opinion is needed because there is no probative evidence of in-service occurrence or of continuity of symptomatology since discharge of any disorder.  Id.  

All known and available records relevant to the claims being adjudicated at this time have been obtained and associated with the claims file; and the appellant has not contended otherwise.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  Moreover, the record shows that the appellant has represented, first by an attorney and later by a Veteran's Service Organization, throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  As VA has substantially complied with the notice and assistance requirements, the appellant is not prejudiced by a decision on the claims being adjudicated at this time.

Claims to Reopen

The Veteran seeks to establish service connection for tinnitus, bilateral hearing loss, and a skin disorder affecting the hands, face, neck, back, chest and ears.  The RO has declined to reopen the latter claim and has continued the denials issued in prior final decisions.  The RO has reopened the claims for service connection for tinnitus and bilateral hearing loss, but has denied them on the merits.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  

In a December 1997 rating decision, the RO denied a claim for service connection for a skin rash on the hands, face, neck, back and ears on the basis that service treatment records were negative for complaints of or treatment sought or furnished for a skin rash on multiple parts of the body and because there was no evidence to demonstrate that the claimed condition was incurred in or aggravated by military service.  The RO denied a claim for service connection for tinnitus on the basis that service treatment records did not show complaints of or treatment sought or furnished for tinnitus, and there was no indication that the Veteran sustained a head injury, acoustic trauma, or hearing loss.  The RO also noted that there was no evidence to demonstrate that the claimed condition was incurred in or aggravated by military service.  The RO also denied a claim for service connection for bilateral hearing loss on the basis that it existed prior to service and that there was no evidence that the condition was aggravated or permanently worsened as a result of service.  

In a July 2002 rating decision, the RO denied service connection for squamous cell carcinoma of the left hand and actinic keratoses of the hands, back and chest, on the basis that service treatment records are negative for those conditions and there was no medical evidence to show that the conditions were related to military service or to exposure to herbicides.  

The Veteran filed a claim to reopen to establish service connection for tinnitus and bilateral hearing loss in December 2007, and a claim to reopen to establish service connection for a skin disorder affecting the hands, face, neck, back, chest and ears, to include as due to herbicide exposure, in April 2008.  The appeal concerning these claims ensues from the June 2008 rating decision issued by the RO in Houston, Texas, which declined to reopen the claim for service connection for a skin disorder and reopened the claims for service connection for tinnitus and bilateral hearing loss but denied them on the merits.  

Decisions of the Board are final, as are unappealed rating actions of the RO.  38 U.S.C.A. §§ 7104, 7105 (West 2014).  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108 (West 2014).  

New and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  A claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b) (2014).  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).  

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The basis of the December 1997 denial of service connection for tinnitus was that service treatment records did not show complaints of or treatment sought or furnished for tinnitus, there was no indication that the Veteran sustained a head injury, acoustic trauma, or hearing loss, and there was no evidence to demonstrate that the claimed condition was incurred in or aggravated by military service.  Evidence before the RO in December 1997 included the Veteran's service treatment records, which are devoid of reference to complaint of, or treatment for, tinnitus, and post-service VA and private treatment records, which are also devoid of reference to complaint of, or treatment for, tinnitus.  

The basis of the December 1997 denial of service connection for bilateral hearing loss was that it existed prior to service and that there was no evidence that the condition was aggravated or permanently worsened as a result of service.  Evidence before the RO in December 1997 included the Veteran's service treatment records, which show that during an August 1965 induction audiological evaluation, pure tone thresholds, in decibels and converted to ISO units, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
50
50
LEFT
10
5
10
45
45

These findings indicate that the Veteran had bilateral hearing loss per VA standards at the time of his entrance into service.  See 38 C.F.R. § 3.385.  At the time of the Veteran's July 1967 discharge examination, pure tone thresholds, in decibels and converted to ISO units, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
X
5
LEFT
25
10
15
X
5

At the time of his July 1967 discharge examination, the Veteran denied ear, nose or throat trouble, running ears, and hearing loss.  Evidence before the RO in December 1997 also included post-service VA and private treatment records, which are devoid of reference to complaint of, or treatment for, decreased hearing acuity or bilateral hearing loss.  

The basis of the December 1997 denial of service connection for service connection for a skin rash on the hands, face, neck, back and ears was that service treatment records were negative for complaints of or treatment sought or furnished for a skin rash on multiple parts of the body and there was no evidence to demonstrate that the claimed condition was incurred in or aggravated by military service.  The basis of the July 2002 denial of service connection for squamous cell carcinoma of the right hand and actinic keratoses of the hands, back and chest, was that service treatment records were negative for those conditions and there was no medical evidence to show that the conditions were related to military service or to exposure to herbicides.  

Evidence before the RO in December 1997 and July 2002 included the Veteran's service treatment records, which are devoid of reference to complaint of, or treatment for, any skin problems.  The Veteran denied skin diseases and clinical evaluation of his skin was normal at the time of a July 1967 discharge examination.  The evidence also included post-service VA and private treatment records, which document the Veteran was treated for several skin problems, to include left hand squamous cell carcinoma, multiple actinic keratosis (on the arms, hands, forehead, back and chest), and seborrheic keratosis; and the Veteran's assertion that he had had skin cancers on his hands, arms, face, ears and neck ever since he left Vietnam.  See September 1997 VA Form 21-4138.  There was no evidence in either December 1997 or July 2002 that the Veteran's skin problems were related to service, to include his presumed exposure to herbicide agents while in Vietnam.  

The evidence added to the record since the December 1997 denial of service connection for tinnitus includes the Veteran's assertion that tinnitus was incurred and aggravated by loud noises from rifle fire, fighter jets taking off and landing, and bomb explosions in Vietnam.  See statement in support of claim received July 2010.  The Veteran is competent to report that he was exposed to acoustic trauma in service and that tinnitus was incurred in service.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).  This assertion was not raised before, and is thus considered new.  It is also considered material, as it raises a reasonable possibility of substantiating the claim.  Having found that new and material evidence has been presented, reopening of the claim for service connection for tinnitus is in order.  Since the RO denied the claim on the merits in the June 2008 rating decision that is the subject of this appeal, it is not prejudicial for the Board to adjudicate this claim on the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

As noted above, the Veteran is competent to report that he was exposed to acoustic trauma in service and that tinnitus was incurred in service.   The preponderance of the evidence of record, however, is against the claim for service connection for tinnitus.  The Board acknowledges that the Veteran has a current diagnosis of bilateral tinnitus and that he has competently and credibly reported exposure to acoustic trauma while in service.  The Board also acknowledges an April 2008 opinion that the current tinnitus is at least partially related to noise exposure from artillery, mortar rounds, and heavy equipment while in combat during the Vietnam War.  None of the post-service evidence of record, however, to include the statements submitted by the Veteran in support of his claim, reference that he has had continuous symptoms of tinnitus since service, since his discharge from service, or within one year of his July 1967 discharge from service.  Rather, at the time of a June 2008 VA audio examination, the Veteran reported that his tinnitus began five or six years prior.  The Board also notes again that the Veteran denied ear, nose or throat trouble at the time of his July 1967 discharge examination.  In the absence of evidence that the Veteran has had continuous symptoms of tinnitus since service, service connection is not warranted on a direct basis.  In the absence of evidence that the Veteran exhibited tinnitus within one year of his July 1967 discharge from service, service connection is also not warranted on a presumptive basis.  As the preponderance of the evidence is against the claim of entitlement to service connection for tinnitus, the statutory provisions regarding resolution of reasonable doubt are not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The evidence added to the record since the December 1997 denial of service connection for bilateral hearing loss includes private and VA treatment records, which document continued treatment for decreased hearing acuity; an April 2008 opinion that the Veteran's current hearing loss is at least partially related to noise exposure from artillery, mortar rounds, and heavy equipment while in combat during the Vietnam war; a June 2008 VA audio examination report, which contains an opinion that it was not likely the Veteran's hearing loss was related to military service; and the Veteran's assertions that bilateral hearing loss was sustained when he was exposed to acoustic trauma during service.  

The evidence added to the record since the issuance of the December 1997 rating decisions as it pertains to the claim to reopen to establish service connection for bilateral hearing loss was not previously of record and is thus considered new.  However, none of it is considered material because it could not reasonably substantiate the claim for service connection for bilateral hearing loss were it to be reopened.  This is so because while the private and VA records document that the Veteran has received continued treatment for decreased hearing acuity, they are devoid of evidence that the Veteran's pre-existing hearing loss was aggravated or permanently worsened as a result of service.  The positive nexus opinion is not material because VA is already aware that the Veteran had bilateral hearing loss documented in service, and the Veteran's assertions are not material because he does not assert that hearing loss was aggravated or permanently worsened in service.  

The evidence added to the record since the December 1997 denial of service connection for a skin rash on the hands, face, neck, back and ears, and the July 2002 denial of service connection squamous cell carcinoma of the right hand and actinic keratoses of the hands, back and chest, includes private and VA treatment records, which document continued treatment for several skin disorders, to include squamous cell carcinomas affecting the left ear, right arm and right neck; actinic keratosis affecting the face, forearms and hands; erythematous papules on the ears, nose, forehead, forearms and hands; seborrheic keratosis on the back; and basal cell carcinoma on the right chest.  It also includes several lay statements from friends and the Veteran's wife, who all attest to the fact that the Veteran has evident skin conditions affecting different parts of his exposed areas; and the Veteran's assertions that he has several skin problems as a result of his exposure to herbicides.  

The evidence added to the record since the issuance of the December 1997 and July 2002 rating decisions as it pertains to the claim to reopen to establish service connection for a skin disorder affecting the hands, face, neck, back, chest and ears was not previously of record and is thus considered new.  However, none of it is considered material because it could not reasonably substantiate the claim for service connection for a skin disorder affecting the hands, face, neck, back, chest and ears were it to be reopened.  This is so because while the private and VA records document that the Veteran has received continued treatment for skin conditions, they are devoid of evidence that the conditions are related to service, to include the Veteran's presumed exposure to herbicides.  The Veteran's assertions are not material because they are identical to assertions made prior to the July 2002 rating decision and are, therefore, cumulative of evidence considered by the RO.  

For the foregoing reasons, the Board finds that the record does not contain new and material evidence to reopen the claims for entitlement to service connection for a skin disorder affecting the hands, face, neck, back, chest and ears and for bilateral hearing loss, and that the claims to reopen as they pertain to these issues must be denied.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question" Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service," the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker, 708 F.3d at 1336 (Fed. Cir. 2013).  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id.  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2014). 

A presumption of service connection exists if a Veteran is diagnosed with certain enumerated diseases associated with exposure to certain herbicide agents, to include early-onset peripheral neuropathy.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  As specified in 38 C.F.R. § 3.307(a)(6)(ii), the presumption is limited to early-onset peripheral neuropathy manifested to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  Notwithstanding the regulations governing presumptive service connection based on herbicide exposure, a Veteran may also establish service connection with proof of actual direct causation.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks entitlement to service connection for a right hand disorder manifested by shaking, a spine disorder, and neuropathy of the bilateral lower extremity.  He reports neuropathy/nerve damage in his legs and feet; that his legs are half paralyzed; that he has no feeling in the back of both his legs and feet and that he has numbness and tingling in his legs; that his feet having a Charlie horse on the instep mostly at night; that when he walks on the floor, he cannot tell whether it is hot or cold; and that he shakes with his right hand when he writes, but he has never presented any argument that these conditions are related to service.  See November 2007 statement in support of claim; April 2008 VA Form 21-4138; statement in support of claim received July 2010.  The Veteran's wife reports that the Veteran's right hand shakes.  See April 2008 VA Form 21-4138 from J.S.O.  

Service treatment records are devoid of reference to complaint of, or treatment for, any problems involving the right hand, spine, and/or lower extremities.  At the time of the Veteran's July 1967 discharge from service, he denied cramps in his legs; arthritis or rheumatism; bone, joint, or other deformity; lameness; recurrent back pain; foot trouble and neuritis, and clinical evaluation of his upper and lower extremities and spine was normal.  See reports of medical examination and history.  

The post-service evidence of record documents that the Veteran sustained an injury to his spine in May 1970 when he fell off of a horse and was struck by a car.  He was diagnosed with traumatic rupture of the left hemidiaphragm and spleen; left hemopneumothorax; and compression fracture of the first lumbar vertebra resulting in paraplegia from T-12.  He underwent several surgical procedures, to include decompression laminectomy with Harrington rod stabilization and lateral lumbar fusion.  See records from Houston VA Hospital; John Sealy Hospital.  The Veteran also has more contemporaneous clinical impressions of multilevel thoracic spondylosis on x-ray of the thoracic spine; and chronic appearing compression fracture of L1 and lumbar degenerative changes on x-ray of the lumbar spine.  See VA treatment records; records from Nacogdoches Medical Center.  VA conducted an electromyograph (EMG) in January 2002, which contained an impression of severe generalized peripheral polyneuropathy and in July 2009, the Veteran was assessed by VA with right hand shaking/tremor.  

The preponderance of the evidence is against the claims for service connection for a right hand disorder manifested by shaking, a spine disorder, and neuropathy of the bilateral lower extremity on a direct basis.  This is so because service treatment records are devoid of reference to complaint of, or treatment for, any problems affecting the right hand, spine and lower extremities and although the Veteran has current diagnoses involving his right hand, spine and neuropathy of the bilateral lower extremity, there is no evidence that his current conditions are related to service.

The preponderance of the evidence is also against the claims for service connection for a spine disorder and neuropathy of the bilateral lower extremity on a presumptive basis.  This is so because there is no indication that the Veteran's lumbar degenerative changes were manifest to a degree of 10 percent or more within one year from the date of separation from service or that his severe generalized peripheral polyneuropathy of the lower extremities manifested to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during service.  

As the preponderance of the evidence is against the claims, the statutory provisions regarding resolution of reasonable doubt are not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.

Earlier Effective Date

The Veteran filed a claim to establish entitlement to service connection for a psychiatric disorder, specifically PTSD, which was received at the RO in May 1997.  This claim was denied in a December 1997 rating decision, with notice sent December 10, 1997.  The Veteran did not file a notice of disagreement.  The December 1997 rating decision therefore became final.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997). 

The Veteran filed a claim to establish service connection for a psychiatric disorder that was received by the RO on September 5, 2006.  In a February 2008 rating decision, the RO granted service connection for anxiety disorder, not otherwise specified, and assigned a 10 percent evaluation effective September 5, 2006, the date on which the Veteran's claim had been received.  

The Veteran essentially argues that the effective date for the grant of service connection for anxiety disorder, not otherwise specified, should go back to the date he originally filed his claim in 1997.  The bases for this argument include an assertion that the Veteran was a combat medic and that VA possessed a verifiable stressor and should not have denied the claim on this basis and, in the alternative, that VA never finally adjudicated his prior psychiatric claim such that he should be awarded an earlier effective date on this basis.  See July 2010 VA Form 9.  

Generally, the effective date of an award of service connection is the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  The same is true for an award based on a claim reopened after final adjudication, as VA laws and regulations stipulate that the effective date of such an award shall be fixed in accordance with the facts found, but shall not be earlier than the date the claim was received, or the date entitlement arose, whichever is later.  See id.; 38 C.F.R. §3.400(r) (2014).

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2014).  An informal claim may be any communication or action indicating an intent to apply for one or more benefits under VA law.  See Thomas v. Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R. §§ 3.1(p), 3.155(a) (2014).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b) (2014).  The date of a VA medical record will be accepted as the date of receipt of a claim when such record relates to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such record.  38 C.F.R. § 3.157(b).

Under 38 C.F.R. § 3.105(a), a prior final decision can be reversed or amended where evidence establishes "clear and unmistakable error."  For CUE to exist: (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  To constitute CUE, errors must be "undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.  "It must always be remembered that CUE is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A simple disagreement with how the RO evaluated the facts is not sufficient to raise a valid claim of CUE.  Luallen v. Brown, 8 Vet. App.92, 95 (1995).

The Board also notes that any claim of CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  This specific allegation must assert more than merely disagreement with how the facts of the case were weighed or evaluated.  In other words, to present a valid claim of CUE the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  In order to show that CUE occurred, the evidence must show that the law was incorrectly applied to the facts as they were known at the time and that, had the error not occurred, the decision would have been manifestly different.  See Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

The Board now turns to the issue of whether there is any evidence to support the assignment of an effective date earlier than September 5, 2006, for the grant of service connection anxiety disorder, not otherwise specified.

The Board notes at this juncture that the main argument raised by the Veteran and his representative appears to be based on a claim that CUE was committed in the December 1997 rating decision in which service connection for a psychiatric disorder, specifically PTSD, was originally denied.  To summarize, the Veteran has asserted that VA should not have denied the original claim because he was a combat medic such that VA possessed a verifiable stressor.  See July 2010 VA Form 9.  

Regarding the alternative argument raised by the Veteran in support of his assertion that he is entitled to an effective date earlier than September 5, 2006, for the grant of service connection for anxiety disorder, not otherwise specified, namely that VA never finally adjudicated his prior psychiatric claim, the Board again notes that a claim for service connection for PTSD was denied in a December 1997 rating decision, with notice sent December 10, 1997.  Because the Veteran did not file a notice of disagreement to this rating decision, the December 1997 rating decision became final.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997). 

The Veteran has not really made any specific allegation that either the correct facts were not before the RO at the time of the December 1997 rating decision, or that the law in existence at that time was misapplied.  Rather, it appears that he simply disagrees with how the facts of the case were weighed or evaluated.  The Board again notes that a CUE claim must involve a contention that, based on a particular error in application of law or fact, an error undebatably occurred.  In the absence of such an assertion, no valid CUE claim has truly been presented here in reference to the claim for an effective date earlier than September 5, 2006, for the grant of service connection for anxiety disorder, not otherwise specified.  See Simmons v. Principi, 17 Vet. App. 104 (2003) (To the effect that if the Veteran is only asserting disagreement with how VA evaluated the facts before it, the claim should be dismissed without prejudice because of the absence of legal merit or lack of entitlement under the law).

Under the law, the effective date for a grant of service connection following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii) (2014).  As such, the RO assigned the earliest possible effective date for its grant of the claim, which, based on the procedural history as outlined in detail above, was determined to be September 5, 2006.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).

It has been determined that the Veteran's anxiety disorder, not otherwise specified, I related to service.  As such, service connection was established.  It does not follow, however, that just because service connection is warranted, the effective date of a grant of service connection should be during the time frame in which the incident that formed the basis of the grant occurred, the day following service, or the date the Veteran filed his original claim for a psychiatric disorder, since doing so would render meaningless many of the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Indeed, in Sears, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that pursuant to 38 C.F.R. § 3.400(q)(1)(ii), which it declared was a valid gap-filling regulation, there was no conflict between 38 U.S.C.A. §§ 5108 and 5110, and thus the earliest possible effective date of service connection for a reopened claim was the date the reopened claim was received.  Id. at 1332.  Thus, under the law, there is no basis to assign an earlier effective date for service connection for anxiety disorder, not otherwise specified.

Moreover, there is no indication that the Veteran submitted a claim for service connection for a psychiatric disorder between December 10, 1997, when he was notified that his original claim for service connection had been denied, and receipt of his September 2006 claim.  See 38 C.F.R. §§ 3.151, 3.155 (2014).  Although correspondence was received from the Veteran during this time frame, none indicated an intent to apply for VA benefits for a psychiatric disorder.

For the foregoing reasons, the claim for entitlement to an effective date prior to September 5, 2006, for the grant of service connection for anxiety disorder, not otherwise specified, is denied.

Increased Rating

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

In the February 2008 rating decision that is the subject of this appeal, service connection was granted for anxiety disorder, not otherwise specified, with a 10 percent disability rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9413, effective September 5, 2006.  As noted above, the rating assigned for anxiety disorder, not otherwise specified, was subsequently increased to 30 percent effective November 6, 2012.  See August 2014 rating decision.

The Veteran contends that he is entitled to higher initial ratings for his anxiety disorder, not otherwise specified, because he is depressed and agitated and not able to do everyday tasks normally.  See statement received July 2010.  

Several lay statements have also been submitted in this case.  In an April 2008 statement, A.L.H. reports that the Veteran has maintained a good rapport in the area with people from all walks of life; that the Veteran's concern for others and his devotion to community causes is well known, especially his voluntary spirit in helping the elderly and disabled; and that the Veteran and his wife attend the same church.  In another April 2008, the Veteran's wife, J.S.O., reports that she has seen mood swings.  See VA Forms 21-4138.  

Pursuant to the General Rating Formula for Mental Disorders, a 10 percent evaluation is warranted where the disorder is manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9413 (2014).

A 30 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  Id.

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  Id. 

Lastly, a 100 percent evaluation is warranted where there is total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name.  Id. 

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b). 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994) (DSM-IV).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

A GAF score generally reflects an examiner's finding as to the Veteran's functioning score on that day and, like an examiner's assessment of the severity of a condition, is not dispositive.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2014).

The evidence in this case as it pertains to whether the Veteran is entitled to initial increased ratings for anxiety disorder, not otherwise specified, consists entirely of the lay evidence discussed above and VA examination reports dated in November 2007 and November 2012.  Although the record contains a voluminous amount of medical treatment records both from VA and private facilities, it does not appear that the Veteran has received mental health treatment during the appellate period.  

During the November 2007 VA initial evaluation for PTSD examination, the Veteran reported that he talked to all of his five siblings, except for one, and that they all got together approximately once a year.  He indicated that for the past three years, he had worked as a substitute school bus driver one to two days per week, on average.  The Veteran reported that he had been married to his current wife for 11 years and that she had a 32 year old son who lived in Houston and with whom the Veteran sometimes got irritated.  He stated that, generally, his marriage was going well, although he admitted that his wife does little things that got on his nerves.  He reported that he was married in 1985 for six months and that he and his wife only remained together for three of the six months before separating due to not being able to get along.  He was married a second time for four years but his stepchildren ruined the relationship.  The Veteran reported that he had never been hospitalized for psychiatric problems and had not been treated in an outpatient mental health center or by a mental health professional.  In terms of current psychiatric symptoms, the Veteran reported irritability towards his wife, specifically that he liked things done very neatly, and was irritated when her shoes are not straight or the beds are not made properly.  He stated that he generally slept eight to 10 hours at night, but that sleep was broken by pain in his leg.  The Veteran also noted that once or twice a month he has a dream about Vietnam and there are dangerous circumstances in the dream.  He stated that the dreams began occurring more frequently two to three years prior, but were rather infrequent prior to that.  The Veteran reported that his appetite was "too good," that his energy level was fair, and that his bad moods are generally short-lived.  He stated that he gets in a bad mood when he does not feel like doing something, when the law is not on the righteous side, when he thinks about the Iraq war, or when certain people get privileges because of who they are and not what they can do.  When asked if whether he ever has thoughts he cannot get rid of, he indicated that people doing things that they should not is hard for him to get out of his mind.  He stated that he thought about Vietnam once or twice a week and when asked what about, he stated "where I was at, dangerous situations I was in."  He stated that he avoided war movies; being around people that he does not know as well; and violent and dangerous situations.  He did not report estrangement from others or distress when exposed to cues of Vietnam.  Additionally, the Veteran did not report hypervigilant or exaggerated startle.  The examiner also noted that the Veteran did not report a history of mania or psychosis.  

In terms of current social circumstances, the Veteran reported living in a house with his wife; attending church almost every week and sometimes in the middle of the week; no problems with personal hygiene or managing finances; that he has one close friend that he talks to daily, and some other people that he considers to be friends that he sees occasionally; that he and his wife occasionally go out to eat or do something social; and that he was an active member of a lodge, but was no longer active after a confrontation with another member a few years ago.  

Mental status examination at the time of the November 2007 examination revealed that the Veteran's grooming and hygiene were fair and that he was casually dressed and wore glasses; he was appropriate and talkative as well as cooperative during the evaluation procedure.  The Veteran described his mood as "aggravated about coming here today but okay."  His affect was full, there was no indication from his speech or behavior that he was experiencing delusions or perceptual disturbances during the interview, and he reported no current homicidal or suicidal thoughts, intentions or plans.  The Veteran was alert and oriented to person, place and time.  In a test of memory, he was able to recall three of three objects immediately and after several minutes.  His concentration was good, as was his ability to reason.  His proverb interpretation was slightly impaired.  An Axis I diagnosis of anxiety disorder, not otherwise specified, as made and a GAF score of 63 was assigned.  

The Veteran underwent a VA mental disorders Disability Benefits Questionnaire (DBQ) on November 6, 2012.  An Axis I diagnosis of anxiety disorder, not otherwise specified, as provided and a GAF score of 70 was assigned.  The examiner noted that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  Symptoms of depressed mood and anxiety were noted.

In the remarks section, the VA examiner noted that the Veteran's claims file and electronic medical record were reviewed, and that a clinical interview including mental status examination had been administered.  In pertinent part, it was also reported that the Veteran had been married for 16 years and that he and his wife got along well.  They had their ups and downs but overall, she had been supportive and that they take care of each other.  The Veteran noted that he seldom saw his siblings but that he had a number of friends and that he knows everyone in his town of 2000.  He described a fairly positive social life in this regard.  The Veteran went to church every Sunday and to Mason's about once a month.  

Mental status examination in November 2012 revealed that the Veteran presented as a casually-dressed, well-groomed, overweight male who was verbal and generally cooperative with the evaluation.  Rapport was well established; social skills were fair to poor and the examiner noted that the Veteran had a rather abrupt and blunt means of relating.  Intelligence was estimated to be low-average; thought process was logical and coherent; and affect was spontaneous and he smiled throughout the interview.  The Veteran did complain about the government and other issues but was pleasant with the examiner.  Psychomotor functioning was within normal limits and he was well oriented to time, place, person and situation.  Reasoning and judgment were good; and fund of general information and verbal comprehension were good.  The Veteran described intermittent difficulties with concentration and short-term memory, and long-term memory appeared fair.  

The examiner reported that when asked what sort of mental and emotional problems he was having, the Veteran said that he gets aggravated easily, especially with "black people."  He went on to describe racist views but also described various generalized targets of his anger, including the government, VA, and any sort of bureaucracy.  The Veteran appeared to be temperamental and related to his personality and upbringing as opposed to an acute symptom of an Axis I disorder.  The Veteran seemed most interested in talking about these anger-provoking topics and frustrations, but the examiner was able to redirect to other types of symptoms that he might experience, and the Veteran said that he was frustrated that he sees other people get 100 percent disability from the VA, yet they are still working full time and do not seem to have any problems.  Upon some further redirection, the Veteran described anxiety about money, his pain condition and physical ailment; described some dissatisfaction with his situation; and anhedonia, but did not describe full clinical depression.  He did not describe any psychotic symptoms or mania.  The Veteran did say that at times he has thoughts of not being around, but he did not describe actual suicidal impulses or thoughts.  He said that he had religious beliefs that prohibit this anyway and "I'm not that bad off yet."  The examiner indicated that he was in agreement with the diagnosis of anxiety disorder and that the Veteran did not describe full PTSD symptomatology and, in fact, described being very outward and outgoing in his community, but having some physical ailments that limit his socialization.  The Veteran did report that he had some nightmares and insomnia, which was intermittent; and that he occasionally had some hypervigilant symptoms, which appeared to be mild and intermittent and, therefore, do not fully meet the criteria for PTSD.  The examiner noted that again, the anger and irritability appeared to be more of a temperamental issue as opposed to a diagnosis-related issue.  The examiner also noted meeting with the Veteran's wife, who indicated that the Veteran seemed harder to get along with and seemed to be in more pain.  She said he is easily aggravated and seemed clumsy because of the pain.  While the Veteran reported some diffuse and intermittent anxiety symptoms, which were suggestive of a mild anxiety disorder, it did not appear to have significantly worsened since the last examination, and his main complaints have to do with the government, bureaucracies and his own physical pain.  

The preponderance of the evidence of record does not support the assignment of a rating in excess of 10 percent for anxiety disorder, not otherwise specified, prior to November 6, 2012.  As an initial matter, the Board notes that only one GAF score was assigned during the relevant timeframe, namely a score of 63 made at the time of the November 2007 VA initial evaluation for PTSD examination, which, as noted above, represents mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.  See DSM-IV.  The Board has considered this GAF score in conjunction with the subjective symptoms reported by the Veteran prior to November 6, 2012, to include complaints of depression, agitation, and not being able to do everyday tasks normally, as well as the Veteran's wife report that she has seen mood swings.  See statement received July 2010; April 2008 VA Form 21-4138 from J.S.O.  It does not find, however, that a rating in excess of 10 percent is warranted prior to November 6, 2012.

Importantly, at the time of the November 2007 VA examination, the Veteran reported working as a substitute school bus driver one to two days per week, talking to four of his five siblings, being married for the past 11 years, and attending church almost every week and sometimes in the middle of the week.  There was also lay evidence indicating that the Veteran had maintained a good rapport in the area with people from all walks of life; and that the Veteran's concern for others and his devotion to community causes was well known, especially his voluntary spirit in helping the elderly and disabled.  See VA Form 21-4138 from A.L.H.  

In addition, there was objective evidence of full, rather than anxious, affect; the Veteran was talkative and cooperative, rather than suspicious; he had good concentration and ability to reason; and the Veteran exhibited normal memory rather than any mild memory loss (in a test of memory, he was able to recall three of three objects immediately and after several minutes).  Moreover, at the time of the November 2007 VA examination, the Veteran reported that his bad moods were generally short lived and that he had a fair level of energy; he denied sleep impairment, instead reporting that he generally slept eight to 10 hours at night, and there was no mention of panic attacks.  In light of this evidence, the Board finds that the severity of the Veteran's overall disability more nearly approximates the already-assigned 10 percent rating prior to November 6, 2012.  38 C.F.R. § 4.7.  A 30 percent rating is not warranted for anxiety disorder, not otherwise specified, prior to November 6, 2012.

The preponderance of the evidence of record also does not support the assignment of a rating in excess of 30 percent for anxiety disorder, not otherwise specified, as of November 6, 2012.  As an initial matter, the Board notes that only one GAF score was assigned during the relevant timeframe, namely a score of 70 made at the time of the November 2012 VA mental disorders DBQ, which, as noted above, represents mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.  See DSM-IV.  The Board has considered this GAF score in conjunction with the subjective symptoms reported by the Veteran as of November 6, 2012, to include complaints of being easily aggravated; anxiety about money, his pain condition and physical ailment; anhedonia; nightmares and insomnia.  See November 2012 DBQ.  It does not find, however, that a rating in excess of 30 percent is warranted as of November 6, 2012.

Importantly, although there is no indication that the Veteran was working, at the time of the November 2012 DBQ, the Veteran reported being married for the past 16 years to a woman with whom he got along well and who had been supportive, that he had a number of friends and that he knows everyone in his town of 2000, and that he went to church every Sunday and to Mason's about once a month.  Therefore, it does not appear that the Veteran has difficulty in establishing and maintaining effective social relationships, and the examiner specifically noted that the Veteran described a fairly positive social life.  In addition, there was objective evidence of spontaneous, rather than flattened, affect; that the Veteran was verbal rather than exhibiting circumstantial, circumlocutory, or stereotyped speech; of fair long-term memory, although the Veteran reported intermittent difficulties with concentration and short-term memory; that judgment was good, rather than impaired; and that reasoning, fund of general information, and verbal comprehension were good such that the Veteran did not have difficulty in understanding complex commands.  Again, there was no mention of panic attacks.  In light of this evidence, the Board finds that the severity of the Veteran's overall disability more nearly approximates the already-assigned 30 percent rating as of November 6, 2012.  38 C.F.R. § 4.7.  A 50 percent rating is not warranted for anxiety disorder, not otherwise specified, as of November 6, 2012.  

Extraschedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment. 38 C.F.R. § 3.321(a), (b) (2014).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's anxiety disorder, not otherwise specified, cause impairment in occupational and social functioning, but such impairment is contemplated by the rating criteria and the Board finds that the rating criteria reasonably describe the Veteran's disability.  Referral for consideration of an extraschedular rating is, therefore, not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

Service connection for tinnitus is denied.  

New and material evidence has not been received to reopen the claim for service connection for bilateral hearing loss.  The request to reopen this claim is denied.

New and material evidence has not been received to reopen the claim for service connection for a skin disorder affecting the hands, face, neck, back, chest and ears.  The request to reopen this claim is denied.

Service connection for a right hand disorder manifested by shaking is denied.

Service connection for a spine disorder is denied.

Service connection for neuropathy of the bilateral lower extremity is denied.

An effective date earlier than September 5, 2006, for the grant of service connection for anxiety disorder, not otherwise specified, is denied.

An initial rating in excess of 10 percent for anxiety disorder, not otherwise specified, is denied prior to November 6, 2012.

An initial rating in excess of 30 percent for anxiety disorder, not otherwise specified, is denied as of November 6, 2012. 


REMAND

The Veteran seeks entitlement to service connection for hypertension, to include as secondary to his service-connected psychiatric disorder.  No VA examination has been conducted in conjunction with this claim.  This must be rectified on remand.  

The Veteran does not currently meet the schedular criteria for entitlement to a TDIU pursuant to 38 C.F.R. § 4.16(a).  The issue of entitlement to a TDIU is inextricably intertwined with the pending claim for service connection for hypertension.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1990) (issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless all are adjudicated).  As such, a decision on the claim for entitlement to a TDIU will be deferred.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination.  The examiner must review the claims file and all relevant electronic medical records.  All indicated tests and studies should be performed and all clinical findings reported in detail.  A thorough history should be obtained from the Veteran. 

(a) The examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's hypertension had its onset during active service or is related to any in-service disease, event, or injury. 

(b) If the answer to (a) is no, is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected anxiety disorder, not otherwise specified, caused the hypertension? 

(c) If the answer to (a) and (b) are no, is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected anxiety disorder, not otherwise specified, aggravated (i.e., caused an increase in severity of) the hypertension? 

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of impairment (i.e., a baseline) before the onset of the aggravation. 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

2.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

3.  Finally, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


